Fourth Court of Appeals
                               San Antonio, Texas
                                     March 26, 2020

                                  No. 04-19-00548-CV

                     SAN ANTONIO FEDERAL CREDIT UNION,
                                  Appellant

                                            v.

                                   Mario R. CANTU,
                                       Appellee

                From the 73rd Judicial District Court, Bexar County, Texas
                             Trial Court No. 2016-CI-21715
                    Honorable Cathleen M. Stryker, Judge Presiding


                                     ORDER


    The Appellee’s Unopposed Second Motion to Extend Time to File Brief is hereby
GRANTED. Time is extended to May 4, 2020.


                                                 _________________________________
                                                 Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of March, 2020.



                                                 ___________________________________
                                                 MICHAEL A. CRUZ,
                                                 Clerk of Court